Morphy, J.
The petitioner claims $607 48, as a balance of salary due to him, on the allegation, that on the 24th of October, 1839, he was engaged by the defendants as a book-keeper and general clerk for one year, at the rate of $1200 per annum, but that on the 13th of May, 1840, when the business season was nearly through, he was dismissed from his employment without any just cause or provocation, and thereby became entitled to his salary for the unexpired term of his engagement. The defence is, that the petitioner was not engaged for one year as alleged; and, moreover, that the defendants were justified in dismissing him, because the plaintiff, having been ordered by his employers to prepare a balance sheet, and being unable to make the books balance, did force a balance, and gave the sheet to the defendants without informing them of any error therein. The cause was tried by a jury. There being a verdict and judgment in favor of the petitioner, the defendants have appealed.
In relation to the lime for which the plaintiff had been engaged, W. S. Morton, who acted, in the summer of 1839, as the clerk *92and agent of the defendants, says, that when he engaged the services of the plaintiff asa clerk, in October, 1839, the understanding and agreement was, that Lartigue should remain with the defendants for one year, at a salary of $1200 per annum, provided he should suit Mr. North, one of the defendants, who was then absent; and that if he did not suit ML North, the contract was to be annulled. It appears, then, that the engagement was made subject to the approval of Mr. North, not as to the amount of the salary to be paid, or the time of its duration, but only as to the choice made of the petitioner as a clerk. If the latter suited Mr. North, he was to receive $1200 a year, and to remain with the defendants one year. It is proved, that Morton was fully authorized to make the contract; and the plaintiff remained in the employment of the defendants, receiving the above salary, long after the arrival of North, who does not appear to have objected to the choice made by his agent during his absence. There is no principle better settled, than that he, for whom a contract has been made, subject to his ratification, is presumed to ratify it, unless he immediately, on being informed thereof, repudiates it. 11 La. 286. The plaintiff must, therefore, be considered as having been engaged for one year from the 24lh of October, 1839, at the yearly salary of $1200.
On the second ground of defence, it is clear, that if the plaintiff, upon being ordered to make out a balance sheet, prepared one with a forced balance, and delivered it to his employers, without informing them of the errors it contained, thus undertaking to impose it upon them as a true balance, such conduct would have justified his immediate discharge, as it must have had the effect of destroying all confidence in him, and of rendering unpleasant and unsafe all future relations between the defendants and their clerk.. But the evidence shows, that a balance sheet having been prepared, by order of North, on a Saturday evening, the plaintiff, who knew that it was incorrect, did not deliver it to his employer for his examination, but being very busy and tired that evening, as he stated to another clerk, placed it on the defendant’s desk, in a pigeon hole, intending to correct it the next day with the assistance of one of the clerks ; that on the Monday following, he requested William H. North, a brother of the defendant, North, to *93assist him in discovering an error he had committed, by calling off the different amounts from the books, saying, that he could not make his balance sheet come out right; that while they, were thus at work, North came to the desk, and asked what they were doing, and if the books did not balance. The plaintiff then told him that his balance sheet was wrong, and continued to work at the books to disoover the error. lie had not yet found it, when, on the following day, he was discharged by North, who, before the disclosure made by the plaintiff, was unaware of there being any mistake in the balance sheet. After plaintiff’s discharge, the error was found out, and amounted to $9 20. No charge of dishonesty is made against the plaintiff, who, from the testimony, appears to have been considered by every one as an honest, faithful, and competent book-keeper, and could, therefore, have had no motive whatever to injure, or deceive his employers. Under such circumstances, the jury was of opinion, that the plaintiff had been discharged without a sufficient cause, and that he was entitled to the balance of his salapy for the year. Their verdict is not so clearly erroneous as to authorize us to disturb it.

Judgment affirmed.